Citation Nr: 1045733	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO. 07-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, or 
within one year of service separation, and the currently 
diagnosed hearing loss is not shown to be causally or 
etiologically related to service.

2.  Tinnitus was not manifested during service and is not shown 
to be causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
afforded a VA audiological examination in November 2005, and was 
afforded his requested BVA hearing in April 2010.  The report and 
transcript are of record, as are relevant VA and private 
treatment records, as well as the Veteran's service treatment 
records (STR). 

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty to 
assist have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic diseases, such as sensorineural 
hearing loss when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain:  
(1) Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or a relationship between a 
current disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995); Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be given 
to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran contends that his in-service noise exposure caused 
his current bilateral hearing loss.  His service Military 
Occupational Specialty was that of an aircraft propeller 
repairman.  See DD Form 214.  He testified to in-service noise 
exposure from constant pounding and noise of engines.  See 
hearing transcript at 20. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.

The Veteran's STRs are devoid of complaints of or treatment for 
bilateral hearing loss.  In fact, the Veteran confirmed at his 
Board hearing that he did not seek treatment for hearing loss 
during service.  See hearing transcript at 23.  Upon enlistment, 
the Veteran's audiological examination revealed puretone 
thresholds at zero in all decibels measured.  No speech 
recognition tests were performed. 
See October 1966 enlistment examination, with notations of a 
November audiometer reading. 

Upon discharge medical examination in September 1970, the 
Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
15
5
10

Again, no speech recognition tests were performed.

Many years following service, the Veteran sought service 
connection for tinnitus, discussed below, and VA afforded him a 
complete audiological examination in November 2005.  At that 
examination, the Veteran reported a gradual onset of hearing 
loss, which began 30 years prior to the examination.  Thus, the 
Veteran himself suggests that he first experienced hearing loss 
more than four years following his discharge from active service. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
40
LEFT
15
10
15
25
45

Speech discrimination skills were noted as "excellent 
bilaterally" with speech recognition ability noted as 92 percent 
to 100 percent on the right side, and 100 percent on the left 
side.  The examiner diagnosed normal hearing for frequencies 500 
to 3000 Hertz, with mild sensorineural hearing loss at 4000 
Hertz, bilaterally. 

Because the readings show pure tone thresholds at 40 or above at 
4000 Hertz, bilaterally, the Veteran does have a current hearing 
loss disability, as such is defined in VA regulation.  The 
question is whether that current disability is causally connected 
to the Veteran's service, including any in-service noise 
exposure.

The Board notes that because the initial showing of a hearing 
loss disability is well outside of one year from the Veteran's 
discharge from active duty, the service connection presumption 
does not apply in this case.

A review of the Veteran's claims folder reveals that there is 
just one medical opinion regarding the etiology of the Veteran's 
hearing loss.  The November 2005 VA examiner, following a review 
of the record and examination of the Veteran, opined that because 
the Veteran had documented normal hearing at the time of his 
discharge, "it is not at least as likely as not" that his 
hearing loss is due to his period in the active service.

The Veteran's statements and his hearing testimony make up the 
only additional evidence in support of his claim. In his Notice 
of Disagreement and Substantive Appeal, the Veteran gave no 
reason for his belief that he should be service-connected for 
hearing loss, other than to state that he was exposed to noise 
during service.  At his hearing, he confirmed that his argument 
is that he was exposed to noise including constant pounding and 
engine noise, and that he had hearing protection, but did not use 
it.  See hearing transcript at page 20.  The Veteran was exposed 
to noise following service while working in the fire department 
and as a welder, but he claims he wore hearing protection post 
service.  See November 2005 VA examination report.  Again, 
however, the examiner opined that the Veteran's bilateral hearing 
loss was less likely than not related to his in-service noise 
exposure.  In reaching this conclusion, the examiner pointed to 
the fact that the Veteran had normal hearing bilaterally upon 
service separation.  There is no contrary opinion of record.

The claims folder, in its entirety, was reviewed in order to 
determine whether there exists any evidence that the Veteran's 
hearing loss is, in fact, related to service.  The only 
supporting opinion is found in the Veteran's statements and 
testimony.  The Veteran's statements and testimony, however, are 
not competent evidence of current diagnoses, or a connection to 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of a 
medical nexus is required for service connection in this case, 
and no such evidence exists.

Simply put, there is no medical evidence or opinion that in any 
way relates bilateral hearing loss to service, and the only 
medical opinion of record that addresses the etiology of the 
disorder, that rendered following the November 2005 VA 
examination, is not favorable to the Veteran's claim for service 
connection.  Further, there is no evidence reflecting that the 
Veteran was diagnosed as having bilateral hearing loss during 
service or within one year of service separation.

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran's hearing loss had its origin during 
service in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the Board concludes 
that service connection for bilateral hearing loss is not 
established.

Tinnitus

As discussed in the previous section, the Board notes the 
Veteran's assertion that he was exposed to loud noise during his 
period of active service, including due to pounding and engine 
noise during his time as an aircraft propeller mechanic.  The 
STRs, however, do not document any reference to tinnitus or 
ringing in the ears, and there is no post-service evidence of 
tinnitus until the Veteran filed his claim in 2005.  Although the 
Veteran contends that he experienced tinnitus since immediately 
following service, the Board finds that his account lacks 
credibility.  In this regard, the Board notes that the Veteran is 
competent to report that he was experiencing ringing in his ears 
since shortly following his discharge from active service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Once evidence 
is determined to be competent, the Board must determine whether 
the evidence is also credible.  Barr, 21 Vet. App. at 308.

In this case, the Board finds it particularly noteworthy that 
treatment records since 2005 are on file, yet none document 
complaints of ringing in the ears or tinnitus.  A significant 
lapse in time between service and evidence of post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed 
Cir. 2000).  Also, at his April 2010 hearing, the Veteran 
reported ringing in his ears that initially manifested "right 
after" his discharge from active duty.  See hearing transcript 
at page 23.  However, at his November 2005 VA examination, he 
reported that "buzzing" in his ears onset in approximately 
1990, almost twenty years following service, and that it became 
constant in 2003 to 2004.  In this case, the Board finds that 
both the considerable gap in time between service and when the 
Veteran first mentioned tinnitus, as well as the inconsistency in 
his report of the timing of the initial onset of tinnitus, are 
against the probative value of the Veteran's account of his 
symptoms prior to 2005.  The Board accordingly finds his account 
concerning the occurrence of tinnitus symptoms prior to 2005 
lacks credibility.  In short, there is no competent, credible 
evidence of tinnitus following his June 1971 discharge until 
2005.

Moreover, the only medical opinion on file addressing the 
etiology of the tinnitus is against the claim.  Specifically, the 
November 2005 examiner reviewed the claims file, and after 
examining the Veteran concluded that the tinnitus was not related 
to service, and explained that the opinion was negative due to 
the reported timing of the onset of tinnitus. 

In sum, there is no competent and credible evidence of tinnitus 
either in service or until decades after service, and no 
competent evidence linking the current tinnitus to service.  
Under these circumstances the Board concludes that because the 
preponderance of the evidence is against the claim, service 
connection for tinnitus must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran is seeking to establish service connection for PTSD. 
Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the 
diagnosis must conform to the requirements of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 
38 C.F.R. § 3.304(f).

In this case, the Veteran's claims folder includes relevant VA 
outpatient treatment records and a November 2005 VA examination 
report showing a current diagnosis of PTSD.  A review of the 
Veteran's DD Form 214 clearly shows that he was in the service 
from October 1969 to June 1971 with two years and four months of 
foreign service.  The Veteran contends that his in-service 
stressors involve the time when he served in Guam and observed 
instances of two airplane crashes.  See April 2010 hearing 
testimony.  He also reported seeing and smelling burning bodies 
following a plane crash during his tour of duty in Topeka, 
Kansas.  See November 2005 VA examination report.  Given this 
evidence, this matter is not going to be addressed by the Board 
as a combat-related PTSD case.  The Veteran's reported stressors 
are not combat related and the Veteran does not contend that he 
was ever engaged in combat. 

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in- service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Just because a physician or other health professional accepted 
the Veteran's description of his experiences as credible and 
diagnosed him as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a Veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

In this case, VA has succeeded in its effort to corroborate only 
one of the Veteran's reported in-service stressors.  In 
particular, the Veteran has reported that at the time of his 
check-in to the base in Guam, he observed a crash of a B-52 
plane, which fell into the nearby waters.  See hearing transcript 
at pages 4-9.  The Veteran's service personnel records show that 
he was stationed in Guam from July 26, 1969 to November 22, 1970.  
VA was able to obtain information confirming that "on May 10, 
1969, a B-52 aircraft crashed approximately one and one-fourth 
nautical miles beyond the end of the runway, at Anderson Air 
Force Base, Guam."  All crew members were killed in this crash 
and search and rescue efforts ceased on May 11, 1969.  The Board 
notes that this is more than two months prior to the Veteran's 
arrival in Guam.  Consequently, there is no need to further 
corroborate this incident.  However, the efforts to corroborate 
the Veteran's other reported stressors is unclear.

The RO printed responses from the Defense Personnel Records Image 
Retrieval System (DPRIS) in January 2007 showing that an inquiry 
yielded the following two responses, "Information concerning the 
Veteran's specific unit and duty assignments should be maintained 
in his OMPF;" and "Unable to document this incident."  It is 
unclear as to what specific inquiries these responses apply.

The Veteran's service personnel records show that he was 
stationed at Forbes Air Force Base in Kansas, with the 47 TAS 
[Tactical Air Squadron] in August 1968. The date of his departure 
from that unit is unclear, but he is shown to have arrived in 
Guam in July 1969.  There is no evidence in the record that the 
RO attempted to confirm either the accident in Kansas during the 
Veteran's time there, or the second accident during his tour in 
Guam.  In particular, the Veteran claims that a KC 135 plane and 
an F4 collided on the runway in Guam in May or June 1970.  See 
hearing transcript at page 10.  There is no suggestion in the 
record that the RO attempted to verify either occurrence.

Because the evidence in the claims folder suggests symptoms and a 
diagnosis of PTSD, and because the Veteran has provided 
information regarding in-service non-combat stressors, this 
matter must be remanded in order to corroborate the stressors.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to provide any additional details 
regarding the aircraft accidents that 
occurred while stationed with the 47th 
Tactical Air Squadron at Forbes Air Force 
Base in Kansas between August 1968 and July 
1969, and the KC 135 plane and an F4 
collision on the runway in Guam in May or 
June 1970.  Of particular importance is 
information narrowing down the date of the 
airplane crash he witnessed while stationed 
in Kansas, as well as, but not limited to, 
information concerning the nature and extent 
of any causalities for each incident, names 
of casualties, the units involved, a 
description of his involvement in the 
accidents, and any other identifying details.  
The Veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that he 
must be as specific as possible because 
without such details an adequate search for 
verifying information cannot be conducted.

2.  Ask JSRRC for any information that may 
verify any identified stressors, including 
the aircraft accidents during the Veteran's 
tour of duty with the 47th Tactical Air 
Squadron at Forbes Air Force Base in Kansas 
between August 1968 and July 1969, and the KC 
135 plane and an F4 collision on the runway 
in Guam in May or June 1970.  The request 
should include as much specific information 
as is possible, including dates and locations 
for any claimed stressor.

3.  Following the receipt of a response from 
the JSRCC, the RO/AMC should prepare a report 
detailing the nature of any stressor which it 
has determined is established by the record.  
If no stressor has been verified, the RO/AMC 
should so state in its report.  This report 
is then to be added to the claims folder.

5.  After the development requested in the 
above has been completed, the RO/AMC should 
review the evidence of record and determine 
whether there was sufficient medical evidence 
to decide the claim.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide the claim, the 
Veteran should be afforded a VA examination 
to ascertain the nature and etiology of any 
and all psychiatric disorder, including PTSD 
that may be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


